address the factual question of whether, and to what extent, the claims in
                the instant matter relate to the facts and circumstances of the first suit.
                We decline to make such an inquiry now.      See Liu v. Christopher Homes,
                LLC, 130 Nev., Adv. Op. 17, 321 P.3d 875, 881 (2014) (stating that a
                determination involving factual inquiries should not be resolved by this
                court if the district court did not reach the issue). "As we have repeatedly
                noted, an appellate court is not an appropriate forum in which to resolve
                disputed questions of fact," and the "discretion of this court to entertain a
                petition for a writ of mandamus . . . will not be exercised unless legal,
                rather than factual, issues are presented." Round Hill Gen. Improvement
                Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981).
                            Furthermore, we conclude petitioners have an adequate
                remedy at law, as they will be able to assert claim preclusion absent this
                court's intervention.   See Jeep Corp. v. Second Judicial Dist. Court, 98
                Nev. 440, 443, 652 P.2d 1183, 1185 (1982) ("[N]either mandamus or
                prohibition is appropriate in the face of effective alternative remedies.")
                Although petitioners must wait until the rights and liabilities of all the
                parties in the other action are adjudicated before they may assert claim
                preclusion in this action, this fact does not affect our disposition where
                petitioners had the opportunity to certify the district court's order in the
                other action as final under NRCP 54(b) yet declined to do so.
                            ORDER the petition DENIED.



                                                                    J.
                                         Parraguirre




SUPREME COURT
     OF
   NEVADA
                                                       2
(0) 1947A GS
                cc:   Hon. Richard Scotti, District Judge
                      Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas
                      Black & LoBello
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
10) 1947A